DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 02/01/2019. Claims 49-68 are pending and examined below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a second detector” as recited in claim 64 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 62-63 and 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 62, the claim recites the limitation “the first emitter” and “the first detector” on lines 2. However, the limitations lack antecedent basis. As such the claim is indefinite. For the purposes of examination, Examiner interprets the claim to be dependent on claim 60 rather than claim 57. 
Regarding claim 63, the claim recites the limitation “the tissue” on lines 3 and 5. However, the limitations lack antecedent basis. As such the claim is indefinite. 
Regarding claim 67, the claim recites the limitation “the second emitter” on line 1. However, the limitations lack antecedent basis. As such the claim is indefinite. For the purposes of examination, Examiner interprets the claim to be dependent on claim 66 rather than 65. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49-50, 65, 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140343371 A1 (hereinafter referred to as “Sowers”).
Regarding claim 49, Sowers, a wearable health monitoring sensor, teaches a wearable patient monitoring device (101; abstract; paragraph [0015]; Figure 1) comprising:
an emitter configured to emit light (102; paragraphs [0015], [0023]; Figure 1); and

wherein, when the patient monitoring device is attached to the patient, the emitter and detector are aligned such that the light from the emitter travels through an opening between a first bone and a second bone of the patient prior to being sensed by the detector (can be attached to a user’s wrist (thus can be orientated such that the emitter emits light between two bones); paragraph [0015]; as shown in Figure 1).
Regarding claim 50, Sowers, teaches wherein at least one of:
the tissue corresponds to a forearm of the patient, the first bone comprises a radial bone of the forearm, and the second bone comprises an ulna bone of the forearm; or
the tissue corresponds to a lower leg of the patient, the first bone comprises a tibia bone of the lower leg, and the second bone comprises a fibula bone of the lower leg (can be attached to a user’s wrist (thus can be orientated such that the emitter emits light between radial and ulna bones); paragraph [0015]; as shown in Figure 1).
Regarding claim 65, Sowers teaches a method comprising:
receiving a signal corresponding to a transmission pulse oximetry system of a wearable patient monitoring device (paragraphs [0015], [0023]; Figure 1), wherein the transmission pulse oximetry system comprises:
an emitter configured to emit light through tissue of a patient (102; paragraphs [0015], [0023]; Figure 1), and
a detector configured to sense the light after it passes through and is attenuated by the tissue and to generate the signal indicative of the sensed light (103; paragraphs [0015], [0023]; Figure 1),
wherein, when the wearable patient monitoring device is worn by the patient, the emitter and detector are aligned such that the light from the emitter travels through an opening between a first bone and a second bone of the patient prior to being sensed by the detector (paragraphs [0015], [0023]; Figure 1); and
determining a physiological parameter based at least in part on the signal (paragraphs [0015], [0023], [0037]; Figure 1).
Regarding claim 68, Sowers teaches wherein the tissue corresponds to a forearm of the patient, wherein the first bone comprises a radial bone of the forearm and the second bone comprises an ulna bone of the forearm (can be attached to a user’s wrist (thus can be orientated such that the emitter emits light between radial and ulna bones); paragraph [0015]; as shown in Figure 1; as taught by Sowers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers as applied to claim 49 above, and further in view of US 20200060571 A1 (hereinafter referred to as “Dauguet”).
Regarding claim 51, Sowers does not explicitly teach further comprising a resilient member configured to exert a force on at least one of the emitter or the detector, wherein the force is in a direction of the tissue with respect to the at least one of the emitter or the detector.
However, Dauguet, teaches a resilient member configured to exert a force on at least one of the emitter or the detector, wherein the force is in a direction of the tissue with respect to the at least one of the emitter or the detector (paragraphs [0100]-[0102]; Figures 5-6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, to use a resilient member so as to apply appropriate pressure for the sensors on the user’s tissue.
Regarding claim 52, Sowers, in view of Dauguet, teaches wherein the resilient member comprises a spring coupled to the at least one of the emitter or the detector (paragraphs [0100]-[0102]; Figures 5-6; as taught by Dauguet).
 
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers as applied to claim 49 above, and further in view of US 5402777 A (hereinafter referred to as “Warrings”).
Regarding claim 53, Sowers does not explicitly teach wherein the detector comprises a large area photodetector.
However, Warrings, a pulse oximeter system, teaches wherein the detector comprises a large area photodetector (column 8, lines 48-58). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, to use a large area photodetector, as taught by Warrings, because doing so allows the detector to receive light scattered over a large area.

Claims 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers as applied to claim 49 above, and further in view of US 9730644 B1 (hereinafter referred to as “Wu”).
Regarding claim 54, Sowers teaches wherein the emitter is a first emitter and the light is first light (paragraphs [0015], [0023]; as shown in Figure 1), but does not explicitly teach the patient monitoring device further comprising a second emitter configured to emit second light towards the tissue, wherein the detector is configured to detect the second light after it is reflected, refracted, or both by the tissue and to generate a signal indicative of the sensed second light.
However, Wu, a PPG sensor, teaches a first and second emitter (column 1, lines 40-61; claim 1), the second emitter configured to emit second light towards the tissue, wherein the detector is configured to detect the second light after it is reflected, refracted, or both by the tissue and to generate a signal indicative of the sensed second light (column 3, lines 16-62; as shown in Figures 2 and 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, to have a second emitter, as taught by Wu, because doing so allows provides multiple means of collecting physiological health data.
Regarding claim 55, Sowers, in view of Wu, teaches further comprising a multiplexor configured to select between the first emitter and the second emitter, wherein the selection causes the selected one of the first emitter or the second emitter to turn on (column 1, lines 40-61; claim 1; as taught by Wu).

Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers, in view of Wu, as applied to claim 54 above, and further in view of “Pulse Oximetry: Fundamentals and Technology Update” (hereinafter referred to as “Nitzan”).
Regarding claim 56, Sowers, in view of Wu teaches a transmission oximetry light emitter (102; paragraphs [0015], [0023]; Figure 1; as taught by Sowers) and a reflective oximetry light emitter (column 3, lines 16-62; as shown in Figures 2 and 4), but does not explicitly teach wherein the second emitter consumes less energy to emit the second light than the first emitter consumes to emit the first light.
However, Nitzan teaches that reflective oximetry requires less power consumption by an emitter than a transmissive oximetry emitter (page 235, second column, third paragraph). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, in view of Wu, to have the reflective oximetry emitter use less energy than the transmissive oximetry emitter, as taught by Nitzan, thus yielding wherein the second emitter consumes less energy to emit the second light than the first emitter consumes to emit the first light. One of ordinary skill in the art would have been motivated to make this modification because doing so reduces the amount of energy needed to allow the device to function.

Claim 57-58, 60, and 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers, in view of Wu and Nitzan.
Regarding claim 57, Sowers teaches a wearable patient monitoring device (101; abstract; paragraph [0015]; Figure 1) comprising:
a transmission pulse oximetry system configured to emit first light and generate a first signal (102; paragraphs [0015], [0023]; Figure 1);
and a processor in communication with the transmission pulse oximetry system, the processor configured to determine a physiological parameter based at least on at least one of the first signal or the second signal (109; abstract; paragraph [0016], [0023]).
However, Sowers does not explicitly teach a reflective pulse oximetry system configured to emit second light and generate a second signal, wherein power consumed by the reflective pulse oximetry 
Wu, teaches a reflective pulse oximetry system configured to emit second light and generate a seconed signal (column 3, lines 16-62; as shown in Figures 2 and 4), wherein a processor is in communication with the reflective pulse oximetry system (abstract; column 4, lines 1-42; column 5, lines 65-68; column 6, lines 1-32). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, to have a reflective oximetry system, as taught by Wu, because doing so allows provides multiple means of collecting physiological health data.
Additionally, Nitzan teaches that reflective oximetry requires less power consumption by an emitter than a transmissive oximetry emitter (page 235, second column, third paragraph). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, in view of Wu, to have the reflective oximetry emitter use less energy than the transmissive oximetry emitter, as taught by Nitzan, thus yielding wherein power consumed by the reflective pulse oximetry system to emit the second light is less than power consumed by the transmission pulse oximetry system to emit the first light. One of ordinary skill in the art would have been motivated to make this modification because doing so reduces the amount of energy needed to allow the device to function.
Regarding claim 58, Sowers, in view of Wu and Nitzen, teaches wherein the physiological parameter comprises at least first and second physiological parameters (paragraphs [0037]; as taught by Sowers; column 3, lines 33-61; as taught by Wu), wherein the processor is configured to determine the first physiological parameter based at least in part on the first signal, wherein the processor is configured to determine the second physiological parameter based at least in part on the second signal (paragraphs [0037]; as taught by Sowers; column 3, lines 33-61; as taught by Wu).
Regarding claim 60, Sowers, in view of Wu and Nitzen, teaches wherein the transmission pulse oximetry system comprises:
a first emitter configured to emit first light through tissue of a patient (paragraphs [0015], [0023]; Figure 1; as taught by Sowers), and

Regarding claim 62, Sowers, in view of Wu and Nitzen, teaches wherein when the patient monitoring device is attached to the patient (paragraphs [0015], [0023]; Figure 1; as taught by Sowers), the first emitter and the first detector are aligned such that the first light from the first emitter travels through an opening between a first bone and a second bone of the patient prior to being sensed by the first detector (can be attached to a user’s wrist (thus can be orientated such that the emitter emits light between two bones); paragraph [0015]; as shown in Figure 1; as taught by Sowers).
Regarding claim 63, Sowers, in view of Wu and Nitzen, teaches wherein at least one of:
the tissue corresponds to a forearm of the patient, the first bone comprises a radial bone of the forearm, and the second bone comprises an ulna bone of the forearm; or
the tissue corresponds to a lower leg of the patient, the first bone comprises a tibia bone of the lower leg, and the second bone comprises a fibula bone of the lower leg (can be attached to a user’s wrist (thus can be orientated such that the emitter emits light between radial and ulna bones); paragraph [0015]; as shown in Figure 1; as taught by Sowers).
Regarding claim 64, Sowers, in view of Wu and Nitzen, teaches wherein the reflective pulse oximetry system comprises:
a second emitter configured to emit second light to tissue of a patient (column 3, lines 16-62; as shown in Figures 2 and 4; as taught by Wu), and
a second detector configured to sense the second light after it is reflected and/or refracted at the tissue and to generate second signal, wherein the second signal is indicative of the sensed second light (column 3, lines 16-62; as shown in Figures 2 and 4; as taught by Wu).

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers, in view of Wu and Nitzen, as applied to claim 57 above, and further in view of US 20140358012 A1 (hereinafter referred to as “Richards”).
Regarding claim 59, Sowers, in view of Wu and Nitzen, teaches wherein the first physiological parameter comprises at least one of blood oxygen saturation (SpO2) or pulse rate (PR) (paragraphs [0037]; as taught by Sowers), and further teaches finding pulse rate variability (paragraphs [0037]; as taught by Sowers). However, Sowers, in view of Wu and Nitzen, does not teach wherein the second physiological parameter (which is measured using the second signal from the reflective oximetery system) does not teach measuring a pulse rate variability. 
However, Richards teaches a reflective oximeter system (as shown in Figures 3A-B) which measures for pulse rate variability (paragraphs [0163]-[0164]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, in view of Wu and Nitzen, to have a reflective oximetry system that measures for pulse rate variability, as taught by Richards, because doing so provides an alternative sensor means for measuring heart rate variability. This is consistent with the teachings of Sowers, in view of Wu and Nitzen, which teaches measuring pulse rate variability.  

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers, in view of Wu and Nitzen, as applied to claim 57 above, and further in view of US 5638818 A (hereinafter referred to as “Diab”).
Regarding claim 61, Sowers, in view of Wu and Nitzen, teaches a transmission pulse oximetry system (paragraphs [0015], [0023]; Figure 1; as taught by Sowers), but does not explicitly teach wherein the transmission pulse oximetry system further comprises a lens, wherein at least a portion of the first light passes through the lens.
However, Diab, an optical probe, teaches wherein the transmission pulse oximetry system further comprises a lens, wherein at least a portion of the first light passes through the lens (1076; column 21, lines 13-26; as shown in Figure 28). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, in view of Wu and Nitzen, to have a lens, as taught by Diab, because doing so focuses the light emitted by the light emitter.

Claims 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers as applied to claim 65 above, and further in view of Wu.
Regarding claim 66, Sowers teaches wherein the signal is a first signal, the emitter is a first emitter, and the light is first light (paragraphs [0015], [0023], [0037]; Figure 1), but does not explicitly teach the method further comprising: a reflective pulse oximetry system.
However, Wu teaches receiving a second signal corresponding to a reflective pulse oximetry system of the wearable patient monitoring device (column 3, lines 16-62; as shown in Figures 2 and 4), wherein the reflective pulse oximetry system comprises:
a second emitter configured to emit second light to the tissue of a patient (column 3, lines 16-62; as shown in Figures 2 and 4), and
the detector (column 3, lines 16-62; as shown in Figures 2 and 4), wherein the detector is further configured to sense the second light after it is reflected and/or refracted at the tissue prior to being received by the detector and to generate the second signal indicative of the sensed second light (column 3, lines 16-62; as shown in Figures 2 and 4),
wherein said determining the physiological parameter is further based at least in part on the second signal (column 3, lines 16-62; as shown in Figures 2 and 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, to have a reflective oximetry system, as taught by Wu, because doing so allows provides multiple means of collecting physiological health data.

Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers, in view of Wu, as applied to claim 65 above, and further in view of Nitzan.
Regarding claim 67, Sower, in view of Wu, teaches a transmission oximetry light emitter (102; paragraphs [0015], [0023]; Figure 1; as taught by Sowers) and a reflective oximetry light emitter (column 3, lines 16-62; as shown in Figures 2 and 4), but does not explicitly teach wherein the second emitter consumes less energy to emit the second light than the first emitter consumes to emit the first light.
However, Nitzan teaches that reflective oximetry requires less power consumption by an emitter than a transmissive oximetry emitter (page 235, second column, third paragraph). It would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/A.A.M./Examiner, Art Unit 3791